DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which all claims depend upon, limits the gel fraction.  However, the specifics of the gel fraction are not defined and renders the claim indefinite.  The specification gives several gel fraction measurements (under xylene for 18 hours, under toluene for 1 hour at 90 oC).  Thus, it is evident that the gel fraction is dependent on solvent, time and temperature.  None of these are recited in the claim.  It is unclear whether the claimed gel fraction is measured under method A, method B or some other method.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0168368 (herein Chen).
As to claims 1-2, Chen discloses a dispersion of composite particles in an aqueous medium, wherein the composite particles (paragraph 8, 10, 16-19 and examples) comprise:
(I) a crosslinked (note the use of crosslinking agents in paragraphs 57-58 and use of redox agents that crosslink the core in paragraph 73 and examples) polyolefin core (paragraph 20-26, 61-62, 66 and examples) and
(II) a full or partial shell (paragraph 66) comprising polymerized units of one or more vinyl monomers ((meth)acrylic monomers, see paragraph 40, 52-57 and examples).
As to claim 3, paragraphs 53-55 list several (meth)acrylates, most of them being unsubstituted alkyl esters of (meth)acrylic acid such as methyl methacrylate.
As to claim 4, the core comprises ethylene octene copolymer (ENGAGE 8200, reading on hydrocarbon polyolefin) and a maleated polyethylene (LIOCENE PE MA 4351, reading on non-hydrocarbon polyolefin).  See examples.  Also see paragraphs 20-26.
As to claim 5, the (crosslinked) polyolefin cores have a Tg of less than -50 oC.  See paragraph 21 and examples.  
As to the gel content of claim 6, the core is the same and crosslinked with the same redox catalyst, therefore it is reasonable to take the position that the gel content would also be the same.
As to claim 7, the core is present in 50.8 wt% solids of 2700, thus about 1371 g.  The total of the monomers utilized in the examples is 205.77.  See table 2.  Thus, the amount of the polyolefin core is 87 wt% and the shell is 13 wt%.  


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0177077 (herein Nelliappan).
As to claims 1-2, Nelliappan discloses a dispersion of composite particles in an aqueous medium, wherein the composite particles (see abstract, paragraph 6-11 and examples) comprise:
(I) a crosslinked (use of redox agents in paragraph 36 and examples and crosslinking the core in paragraphs 32, 50 and examples) polyolefin core (paragraph 8-12 and examples) and
(II) a full or partial shell (paragraph 61 and 74) comprising polymerized units of one or more vinyl monomers ((meth)acrylic monomers, see paragraph 5-7, 35, 63-66 and examples).
As to claim 3, paragraph 35 and the examples list several (meth)acrylates, most of them being unsubstituted alkyl esters of (meth)acrylic acid such as methyl methacrylate.
As to claim 4, the core comprises ethylene octene copolymer (ENGAGE 8200, reading on hydrocarbon polyolefin) and a maleated polyethylene (LIOCENE PE MA 4351, reading on non-hydrocarbon polyolefin).  See examples.  Also see paragraphs 8-12.
As to claim 5, the (crosslinked) polyolefin cores have a Tg of less than -50 oC.  See paragraph 9 and examples.  
As to the gel content of claim 6, the core is the same and crosslinked with the same redox catalyst, therefore it is reasonable to take the position that the gel content would also be the same.
As to claim 7, the core is present in 50.8 wt% solids of 2700, thus about 1371 g.  The total of the monomers utilized in the examples is 205.77.  See table 2.  Thus, the amount of the polyolefin core is 87 wt% and the shell is 13 wt%.  

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2007/0027263 (herein Furukawa).
As to claims 1-2, Furukawa discloses a dispersion (abstract and paragraph 82) of composite (paragraph 82) particles in an aqueous medium (abstract), wherein the composite particles (see abstract, paragraph 14-20 and examples) comprise:
(I) a crosslinked (paragraph 36) polyolefin (butadiene, note that olefin monomer is defined in paragraph 15 of the originally filed specification as a “olefin monomer is a monomer that is a hydrocarbon having one or more carbon-carbon double bond and having no aromatic rings”) core (paragraph 35 and examples) and
(II) a full or partial shell (paragraph 35 and examples) comprising polymerized units of one or more vinyl monomers ((meth)acrylic monomers, see paragraph 48-49 and examples).
As to claim 3, paragraph 48-49 and the examples list several (meth)acrylates, most of them being unsubstituted alkyl esters of (meth)acrylic acid such as methyl methacrylate.
As to claim 6, the gel content (fraction) is 60% or more.  See paragraph 36.  
As to claims 7 and 8, in the examples, such as production example 1 in paragraphs 98-99 the core is present in 420 g, and the total of the monomers is the shell is 180 g.  Thus, the core is present in 70 wt%, while the shell is present in 30 wt%.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0168368 (herein Chen).
The discussion with respect to Chen set-forth above is incorporated herein by reference.
As to claim 8, the shell is present in 5 to 50 wt%, which overlaps the claimed range.  See paragraph 78.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0177077 (herein Nelliappan).
The discussion with respect to Chen set-forth above is incorporated herein by reference.
As to claim 8, the shell is present in 5 to 50 wt%, which overlaps the claimed range.  See paragraph 67.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over by US 2007/0027263 (herein Furukawa).
The discussion with respect to Furukawa set-forth above is incorporated herein by reference.
As to claim 5, the (crosslinked) polyolefin cores have a Tg of less than -10 oC.  See paragraph 37 and examples.  This substantially overlaps the claimed range of less than -30 oC.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  
As to claim 8, the shell is present in 5 to 60 wt%, which overlaps the claimed range.  See paragraph 50.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  

Double Patenting
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/765,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  
As to claims 1 and 6, copending claim 2 has all the limitations with the proviso that it is a process claim.  Nevertheless, the dispersion of composite particles in aqueous medium would obviously be present once the process is performed.\
As to claim 2, see copending claim 3.
As to claim 4, ethylene octene copolymer of copending parent claim 1 is a hydrocarbon polyolefin and ethylene octene grafted with maleic anhydride reads on non-hydrocarbon polyolefin.  
As to claim 5, see copending claim 5.  
As to claim 7, see copending claim 7.  
As to claim 8, see copending claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However, notice that a notice of allowance was mailed on 4/1/22 but the issue fee has yet to be paid.
16765938


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764